OPINION
By WASHBURN, PJ.
The trial court, in making said ruling, followed the law as announced in the case of Searles v Cowdrick, 21 C.C. (N.S.) 378, 35 O.C.C. 224, which case was affirmed by the Supreme Court without opinion in 91 Oh St 371.
The argument of plaintiff in error is that the court stenographer is an official, and that where the failure to perfect a bill of exceptions is due to the dereliction or fault of an official,.the parties who are not at fault will not be permitted to suffer because of the dereliction of such official.
We do not think that the stenographer is an official in reference to the matter here involved, within the meaning of the cases which hold that a litigant shall not be made to suffer for the dereliction or fault of an official in the matter of perfecting a bill of exceptions. We think that the reasoning of the court in the case referred to is sound, and that the trial court did not err in following the law as announced in that case.
Judgment affirmed.
PUNK and STEVENS, JJ, concur in judgment.